          Case 1:18-cv-08128-VEC Document 77 Filed 03/18/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK



 ALEX GOLDFARB,
                                Plaintiff,

         v.                                            Case No. 1:18-cv-08128-VEC

 CHANNEL ONE RUSSIA and                                ORAL ARGUMENT REQUESTED
 RT AMERICA, a.k.a. ANO TV-NOVOSTI,
                         Defendants.



            RT AMERICA, A.K.A. ANO TV NOVOSTI’S MOTION FOR
       RECONSIDERATION OR, IN THE ALTERNATIVE, CERTIFICATION
    OF THE COURT’S MARCH 4, 2020 ORDER FOR INTERLOCUTORY APPEAL

       PLEASE TAKE NOTICE that, pursuant to Rules 54(b) and 60(b) of the Federal Rules of

Civil Procedure, Local Civil Rule 6.3, and 28 U.S.C. § 1292(b), Defendant RT America, a.k.a.

ANO TV Novosti, hereby presents this motion for reconsideration of this Court’s March 4, 2020

Order. In the alterative, TV Novosti petitions the Court to certify its Order for interlocutory appeal

pursuant to 28 U.S.C. § 1292(b). A memorandum of law in support of this motion is filed herewith.

       Counsel for TV Novosti has conferred with counsel for Plaintiff, and Plaintiff opposes the

relief requested herein.

Dated: March 18, 2020                          Respectfully submitted,
       Washington, DC

                                                /s/ Nicole Erb
                                               Nicole Erb
                                               Matthew S. Leddicotte (pro hac vice)
                                               WHITE & CASE LLP
                                               701 Thirteenth Street, NW
                                               Washington, DC 20005
                                               Telephone:      + 1 202 626 3600
                                               Facsimile:      + 1 202 639 9355
                                               nerb@whitecase.com
                                               mleddicotte@whitecase.com

                                               Counsel for RT America, a.k.a. ANO TV Novosti
